Citation Nr: 1509051	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic pain disorder.

2.  Entitlement to service connection for a lumbar strain (low back disorder).

3.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel







INTRODUCTION

The appellant served in the Army National Guard of Illinois from December 1982 to April 1985, and in the Reserves until 1989.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appellant failed to appear at the scheduled video conference hearing in October 2014.  He did not provide any reason for his absence, nor did he request that his hearing be postponed.  Therefore, the Board finds that the appellant has effectively waived his right to a hearing in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant contends the claimed disabilities are due to injuries he sustained in a motor vehicle accident (MVA) that occurred during active duty for training in 1984.  As indicated above, the appellant served in the Army National Guard/Reserves between 1982 and 1989.  Service records are few.  Those that are in the file include documentation of the appellants involvement in an MVA in late June 1984, when a 1/4 ton vehicle in which he was riding rolled while going around a sharp curve on a steep hill.  No other details are revealed.  The service records also include a document dated July 12, 1984 from the Great Lakes Naval Hospital orthopedic clinic reflecting the appellant complained of back pain.  This hospital record supports the appellant's contention that after the accident he was taken to this hospital where he was treated for 2 or 3 weeks.  Although the hospital record does not make clear whether the appellant was an in-patient at that time, in order to ensure the Board's decision in this case is fully informed, efforts should be made to ascertain if that was the case, and any such records of it, should be sought.  

In this regard, the appellant also indicated that he was first taken to a hospital in Brainerd, Minnesota immediately after the accident.  Records from this facility should be sought.  

The Board also observes that in his original application for benefits, the appellant indicated that he had been receiving treatment for the claimed disabilities since June 2008.  Elsewhere, he has reported treatment in the 1980's, 1990's, and early 2000's.  He should be asked to identify the specific names and addresses of those who have treated him, the records of which should be sought.  

In the event any additional records alter the known facts in this case in a relevant way, another examination of the appellant should be scheduled to ascertain whether current disability may be related to the in-service injury.  

Under the circumstances described above, the case is REMANDED for the following action:

1. Ask the appellant to identify the name of the Brainerd, MN hospital to which he was taken after the June 27,1984 accident, and with any necessary assistance from him attempt to obtain records of his treatment there.  

2. Ask the appellant to specify the name and address of those who have treated him in the 1980's, 1990's and 2000's for the claimed disabilities, the records of which should be sought.  

3. Ask the appellant to identify the name of the doctor who he identified on his June 2009 claim for benefits as having treated him for the claimed disabilities since June 2008.  The records of this treatment should be sought.  

4. Attempt to obtain and associate with the file, any in-patient/Orthopedic clinic records as would have been generated during the treatment of the appellant at the Great Lakes Naval Hospital between June 27, 1984 and July 30, 1984.  

5. If the preceding development produces records that alter the factual background of this case in a meaningful way, the appellant should be scheduled for another examination for VA purposes to ascertain whether any claimed disabilities are due to any injury he sustained in the June 27, 1984 motor vehicle accident.  

6. Thereafter, the claims should be re-adjudicated and if any decision remains adverse, the appellant should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




